*24
ORDER

Upon consideration of the favorable recommendation of the State Board of Law Examiners and the adverse recommendation of the Character Committee for the Seventh Judicial Circuit for admission to the Bar of Maryland of CHARLES MICHAEL SMIROLDO, and the hearing held thereon, it is this 9th day of June, 1997
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendation of the State Board of Law Examiners be, and it is hereby, adopted; and it is further
ORDERED that said applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.